Case 8:20-cv-01100-TPB-JSS Document 36 Filed 09/03/20 Page 1 of 2 PageID 463




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

CHRISTINE ZAWACKI, on behalf of herself
and all others similarly situated,

                               Plaintiff,             Case No.: 8:20-cv-01100-TPB-JSS

               v.
                                                      NOTICE OF SETTLEMENT
SWOOP, INC.,

                               Defendant.


       Plaintiff Christine Zawacki (“Plaintiff”) and Defendant Swoop, Inc. (“Defendant”) hereby

notify this Court that the Parties have reached a settlement of Plaintiff’s claims. The Parties are in

the process of finalizing the agreement and anticipate filing a notice of dismissal later this month.

Accordingly, the Parties request that all deadlines in this matter, including but not limited to the

deadline for Plaintiff’s Opposition to Defendant’s Motion to Dismiss, be vacated.


Dated: September 3, 2020                       Respectfully submitted,

                                               BURSOR & FISHER, P.A.

                                               By:    /s/ Max S. Roberts
                                                          Max S. Roberts

                                               Andrew J. Obergfell (Pro Hac Vice)
                                               Max S. Roberts (Pro Hac Vice)
                                               888 Seventh Avenue, Third Floor
                                               New York, NY 10019
                                               Telephone: (646) 837-7150
                                               Facsimile: (212) 989-9163
                                               Email: aobergfell@bursor.com
                                                      mroberts@bursor.com

                                               BURSOR & FISHER, P.A.
                                               Yeremey Krivoshey (Pro Hac Vice)
                                               1990 North California Blvd., Suite 940
                                               Walnut Creek, CA 94596
                                               Telephone: (925) 300-4455
                                               Facsimile: (925) 407-2700
                                               Email: ykrivoshey@bursor.com



                                                  1
Case 8:20-cv-01100-TPB-JSS Document 36 Filed 09/03/20 Page 2 of 2 PageID 464




                                              BURSOR & FISHER, P.A.
                                              Scott A. Bursor
                                              701 Brickell Avenue, Suite 1420
                                              Miami, FL 33131
                                              Telephone: (305) 330-5512
                                              Facsimile: (305) 679-9006
                                              Email: scott@bursor.com

                                              Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 3, 2020, a true and correct copy of the foregoing

was electronically filed with the Clerk of Court using CM/ECF. Copies of the foregoing document

will be served upon interested counsel either via transmission of Notices of Electronic Filing

generated by CM/ECF or in some other authorized manner for those counsel or parties who are

not authorized to receive electronically Notices of Electronic Filing.

                                                             /s/ Max S. Roberts
                                                                 Max S. Roberts




                                                 2
